Name: Commission Regulation (EC) No 1063/98 of 25 May 1998 on the issue of import licences for rice originating in the ACP States and the overseas countries and territories against applications submitted in the first five working days of May 1998 pursuant to Regulation (EC) No 2603/97
 Type: Regulation
 Subject Matter: executive power and public service;  economic geography;  tariff policy;  international trade;  trade policy;  plant product
 Date Published: nan

 EN Official Journal of the European Communities 26. 5. 98L 152/6 COMMISSION REGULATION (EC) No 1063/98 of 25 May 1998 on the issue of import licences for rice originating in the ACP States and the overseas countries and territories against applications submitted in the first five working days of May 1998 pursuant to Regulation (EC) No 2603/97 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 2603/ 97 of 16 December 1997 laying down the detailed rules of application for the import of rice from the ACP States and for the import of rice from the overseas countries and territories (OCT) (1), and in particular Article 9(2) thereof, Whereas, pursuant to Article 9(2) of Regulation (EC) No 2603/97, the Commission must decide within 10 days of the final date for notification by the Member States the extent to which applications can be granted and must fix the available quantities for the following tranche and, where necessary, for the additional tranche for October; Whereas examination of the quantities for which applica- tions have been submitted shows that licences should be issued for the quantities applied for reduced, where appropriate, by the percentages set out in the Annex hereto, HAS ADOPTED THIS REGULATION: Article 1 1. Import licences for rice against applications submitted during the first five working days of May 1998 pursuant to Regulation (EC) No 2603/97 and notified to the Commission shall be issued for the quantities applied for reduced, where appropriate, by the percentages set out in the Annex hereto. 2. The quantities available under the following tranche shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 May 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 351, 23. 12. 1997, p. 22. EN Official Journal of the European Communities26. 5. 98 L 152/7 ANNEX Regulation (EC) No 2603/97 Reduction percentages to be applied to quantities applied for under the tranche for May 1998 and quantities available for the following tranche: Origin Reduction(%) Quantity available for the tranche for September 1998 (tonnes) ACP (Article 2(1)) Ã¯ £ § CN codes 1006 10 21 to 1006 10 98, 1006 20 and 1006 30 0 (1) 41 666 ACP (Article 3) Ã¯ £ § CN code 1006 40 00 84,4363 Ã¯ £ § ACP + OCT (Article 7) Ã¯ £ § ACP: CN codes 1006 10 21 to 1006 10 98, 1006 20 and 1006 30 Ã¯ £ § OCT: CN code 1006 90,0737 8 683 (1) Issue for the quantity applied for.